Citation Nr: 9909668	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-32 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a left femur fracture. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel







INTRODUCTION


The veteran had active military service from October 1993 to 
October 1996.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  The 
present appeal arises from an April 1997 rating decision in 
which the RO service connected the veteran for residuals of a 
left femur fracture.  The disorder was evaluated as 20 
percent disabling, with an effective date from October 1996.  
The veteran filed an NOD in June 1997, and the RO issued an 
SOC in August 1997.  A substantive appeal was filed by the 
veteran in October 1997.  A Supplemental Statement of the 
Case was issued in April 1998.  The Board additionally notes 
that the veteran did not request a personal hearing.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.  

2. The veteran's service-connected residuals of a left femur 
fracture are manifested by subjective complaints of pain 
in the mid-thigh area, with an increase in pain upon 
prolonged sitting greater than 1/2 hour or walking greater 
than 1/2 mile, left leg fatigue, problems with bending and 
lifting, and an inability to run or participate in contact 
sports.  

3. On VA examination, objective medical findings included 
full knee movement, hip flexion of 4+/5 on the left and 
5/5 on the right, a decreased internal rotation of the 
left hip limited to 0-to-20 degrees, and an associated 
radiographic study that was within normal limits.

4. There has been no evidence presented, during any stage of 
the veteran's claim, that his left femur fracture is 
productive of malunion with marked knee or hip disability.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for residuals of a left femur fracture, from the date of the 
appellant's separation from service and original claim for 
compensation, have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.44, 4.71a, 
Diagnostic Code (DC) 5255 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that, in 
October 1996, he submitted to the RO a VA Form 21-526 
(Veteran's Application for Compensation or Pension), in which 
he filed claims of entitlement to service connection for a 
leg injury, right knee injury, and back condition.

In December 1996, the veteran was medically examined for VA 
purposes.  The examiner noted that, while stationed in 
Germany on active duty, the veteran had been in an automobile 
accident and sustained a fracture of his left femur.  On 
examination, the his gait was reported to be very slow and 
deliberate, as well as hesitant, without the use of Canadian 
crutches.  There was no difference in circumference between 
the his left thigh and right thigh.  There was no instability 
of either the right or left knee.  Straight leg raising of 
the left leg was restricted to 45 degrees above the 
horizontal as a result of pain in the thigh.  Deep knee 
bending was limited to 50 percent of the normal range of 
motion, so that it was not possible to assume the squat 
posture.  Standing erect and then bending forward, with his 
legs held extended, the veteran's finger tips were noted to 
approximate the level of his knees and no further.  His left 
lower extremity was noted to be 1/2 inch longer than his right, 
which interfered with his gait.  An associated radiographic 
report revealed an unremarkable pelvis and a very faint 
fracture line of the left femur.  

Thereafter, in an April 1997 rating decision, the RO service 
connected the veteran for an open reduction internal fixation 
of the left femur.  The disorder was evaluated as 20 percent 
disabling, with an effective date on the day following 
separation from active service, in October 1996.  In 
addition, the RO denied the veteran's claims of service 
connection for a back disorder and right knee disorder.  

The veteran appealed the RO's decision with respect to his 
left femur fracture and, in a June 1997 NOD, noted that any 
type of extreme pressure would cause him severe pain and 
temporary loss of mobility.  In a subsequently filed VA Form 
9, dated in October 1997, the he contended that the December 
1996 VA examination had been inadequate and cursory.  He also 
noted that, while he no longer was using crutches, he 
experienced pain daily in his hip and knee, and in the middle 
of his left thigh.  In addition, the veteran reported that 
placing weight on his left leg resulted in sharp pains, and 
at times the left leg throbbed and hurt considerably as a 
result of everyday walking. 

In March 1998, the veteran was again examined for rating 
purposes.  He reported pain in the mid-left thigh area, with 
an increase in pain upon prolonged sitting greater than 1/2 
hour or walking more than 1/2 mile.  In addition, he noted that 
his left leg tired easily and, while he was able to 
accomplish basic activities of daily living, he had problems 
with bending and lifting.  Furthermore, he said he could not 
be involved in any running or contact sports, and could not 
lift more than 50 pounds.  

On further examination, a slightly tender 28-cm scar on the 
veteran's left thigh was noted.  Diameter of his thighs was 
reported as 35 on the left and 38 on the right.  He was noted 
to have full knee movement, and hip flexion was noted as 
approximately 4+/5 on the left and 5/5 on the right.  
Rotation of the left hip exhibited decreased internal 
rotation limited from 0 to 20 degrees, with other hip motions 
appearing grossly intact.  The left leg was found to be 89 cm 
long and the right leg 91 cm long.  The examiner noted that, 
with flare-ups, the veteran might have decreased range of 
motion with respect to his left leg.  The examiner's 
diagnosis was status post left femur fracture, status post 
rodding with problems.  An associated radiographic report, 
noted a metallic screw and plate immobilizing a healed 
intertrochanteric fracture.  The position was found 
excellent, and no interval change from the previous 
radiographic study was reported.  

II.  Analysis

The Board finds the veteran's claim for an increased rating 
for residuals of a left femur fracture is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The United 
States Court of Appeals for Veterans Claims (CAVC) 
(previously the U.S. Court of Veterans Appeals, prior to 
March 1, 1999), has held that, when a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well grounded.  See Johnston v. Brown, 10 
Vet.App. 80, 84 (1997); Proscelle v. Derwin-ski, 2 Vet.App. 
629 (1992).  The Court has also stated that, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).  In evaluating the veteran's 
claims, all regulations which are potentially applicable 
through assertions and issues raised in the record must be 
considered.  See Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, supra.

The Board recognizes that the CAVC recently held that there 
is a distinction between an original rating and a subsequent 
claim for an increased rating.  Thus, the rule espoused in 
the Francisco precedent, above, may not be applicable in the 
present case, because the veteran's increased rating claim 
for residuals of a left femur fracture has remained in 
appellate status since he filed an NOD as to the initial 
decision on his original claim.  Fenderson v. West, 12 
Vet.App. 119, 125-126 (1999).  Under the CAVC's holding in 
the latter case, a veteran may assert that his condition at 
the time of his original claim was more disabling than it was 
at a later stage of his appeal, and, where the record 
warrants it, VA may assign "staged ratings" to reflect 
different levels of disability during the pendency of the 
claim.  Accordingly, our analysis of this case takes the 
Fenderson decision into account.

The veteran's residuals of a left femur fracture have been 
evaluated under 38 C.F.R. § 4.71a, DC 5255, and have been 
assigned a 20 percent disability rating by the RO.  DC 5255 
provides that impairment of the femur, if involving a 
fracture of the shaft or anatomical neck, with nonunion and 
loose motion (a spiral or oblique fracture), shall be 
assigned an 80 percent rating; and with nonunion, without 
loose motion, and with weightbearing preserved with the aid 
of a brace, a 60 percent rating shall be assigned.  If the 
impairment is a fracture of the surgical neck of the femur, 
with a false joint, the disability would also warrant a 60 
percent rating.  In addition, if the impairment is shown to 
be manifested by malunion of the femur, with marked knee or 
hip disability, a 30 percent rating shall be assigned; if 
with moderate knee or hip disability, a 20 percent rating 
shall be assigned; and, if with slight knee or hip 
disability, a 10 percent rating shall be assigned.  

A review of the objective medical evidence reveals 
essentially unremarkable findings.  On VA examination in 
March 1998, the veteran was noted to have a slightly tender 
28-cm scar on his left thigh.  In addition, he was noted to 
have full knee movement, with hip flexion reported as 4+/5 on 
the left and 5/5 on the right.  Rotation of the left hip 
showed decreased internal rotation limited from 0 to 20 
degrees, with other hip motions appearing grossly intact.  
The left leg was noted as being 89 cm long and the right leg 
91 cm long.  An associated radiographic study was within 
normal limits.  The examiner's diagnosis was status post left 
femur fracture with problems.  The veteran's subjective 
complaints consisted of reports of increased mid-thigh pain 
and left leg fatigue with walking, as well as hip and knee 
pain.  The veteran also reported problems with bending and 
lifting.  Furthermore, he stated he could not be involved in 
any running or contact sports, and could not lift more than 
50 pounds.  

The Board acknowledges the veteran's pain with respect to the 
disability attributable to the residuals of the left femur 
fracture.  However, in the absence of additional objective 
findings reflective of malunion of the left femur with marked 
left hip or knee disability, the presence of bony pathology 
attributable to the fracture, or other objective evidence of 
marked functional impairment, entitlement to an increased 
disability evaluation has not been shown within the record.

We recognize that functional limitations due to pain must be 
accounted for in evaluating disabilities.  In particular, 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  See also 38 C.F.R. § 4.44.  

The veteran's reports of pain have been carefully considered 
in light of the findings noted on examination.  While the 
evidence indicates the circumference of the veteran's left 
thigh had grown smaller as compared to his right, there was 
no other evidence of swelling or effusion of the veteran's 
left thigh, and X-ray findings reflected no interval changes 
in the veteran's healed intertrochanteric fracture.  Thus, 
the Board finds that the reported pain is adequately 
contemplated by the current 20 percent disability evaluation 
in the absence of findings reflective of additional 
functional impairment of the left femur with marked left knee 
or hip disability.  

In evaluating the veteran's claim, the Board has also 
considered all potentially applicable Codes including DCs 
5250 through 5254, as well as DC 5275.  However, the evidence 
of record does not reflect the presence of left hip 
ankylosis; limitation of extension or flexion of the left 
thigh; limitation of abduction, adduction, or rotation of the 
left thigh; or a flail hip joint.  Under DC 5275, ratings for 
the low extremities are not to be combined with other ratings 
for fracture or faulty union in the same extremity.  In this 
instance, the two-inch shortening of the veteran's left lower 
extremity, as compared to his right, would only allow for 
either a 10 or 20 percent disability rating.  Therefore, 
application of this Code would not be beneficial to the 
veteran, since his residuals of a left femur fracture are 
currently rated at 20 percent.  

We further note that, in view of the Court's holding in 
Fenderson, supra, the Board has considered whether the 
veteran was entitled to a "staged" rating for his service-
connected residuals of a left femur fracture, as the Court 
indicated can be done in this type of case.  We find that, at 
no time since the veteran left service and filed his claim 
for service connection, have his residuals of a left femur 
fracture been more disabling than as currently rated under 
this decision.  

Accordingly, in view of the above, the Board finds a 
preponderance of the evidence is against an increased 
disability rating greater than 20 percent for residuals of a 
left femur fracture.  





ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a left femur fracture is denied.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


